Citation Nr: 1616197	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-14 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric condition to include depression, major depressive disorder (MDD), anxiety disorder with obsessive compulsive disorder (OCD) traits, and attention deficit and hyperactivity disorder (ADD/ADHD), including as secondary to service-connected cervical sprain/strain, lumbosacral sprain/strain, and bilateral wrist tendonitis disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from January 1995 to July 1997.

This matter comes to the Board of Veterans Appeals (Board on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis Missouri.

In October 2013, the Board remanded the claim for further development. 

A review of the Veteran's VA treatment records and the April 2009 VA examination reveals such diagnoses as ADD/ADHD in addition to the psychiatric disabilities previously identified by the Agency of Original Jurisdiction (AOJ) as well as the Board in the October 2013 remand.  Therefore, the Board has recharacterized the Veteran's claim more generally as one of entitlement to service connection for a psychiatric condition to include depression, MDD, anxiety disorder with OCD traits, and ADD/ADHD.  See Clemmons v Shinseki, 23 Vet App 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).


FINDINGS OF FACT

1.  The Veteran, without good cause, failed to report for several scheduled VA examinations that were necessary to evaluate the nature and etiology of his current psychiatric disorder.

2.  The Veteran's previously diagnosed personality disorder is not a disease or injury for VA compensation purposes.
 
4.  A psychiatric disability, other than personality disorder, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service, or within the first post service year, or was caused or aggravated by his service-connected cervical sprain/strain, lumbosacral sprain/strain, and bilateral wrist tendonitis disabilities.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for any acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Here, the Veteran was sent a letter February 2009 that fully addressed all VCAA notice elements for service connection claim and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as relevant post-service reports of VA treatment and a VA examination dated in April 2009.  The Veteran did not report to the VA examination scheduled in June 2012.  

In October 2013, the Board remanded the claim to obtain any available Social Security Administration (SSA) records relating to disability benefits, relevant service personnel records, and additional VA treatment records as well as to provide the Veteran with another opportunity to attend a scheduled VA examination.  Service personnel records were obtained and associated with the claims file in October 2013.  Likewise, VA treatment records were associated with the claims file in October and November 2013, as well as in May 2014.  In October 2013, SSA informed VA that there were no medical records or an SSA insurance folder.  Additionally, in January 2014, the Veteran failed to report for the VA examination scheduled.  VA verified the Veteran's correct mailing address at that time.  The Veteran did not show up for another VA examination scheduled in February 2014; however, there is a notation in the file suggesting that the Veteran had transportation problems and provided notice prior to the time of the examination.  A VA examination was rescheduled in April 2014; however, once again, the Veteran did not report.  There is no evidence of any statement from the Veteran or his representative requesting to reschedule the examination and neither provided good cause as to why the Veteran failed to report.  Also, the Board notes that VA treatment records reflect that the Veteran was able to attend scheduled appointments in February and March 2014 without incident.  The Veteran's failure to attend the examinations scheduled in January, February, and April 2014 was noted in the May 2014 Supplemental Statement of the Case and the Veteran was explicitly advised of the consequences of his failure to report for an examination scheduled in conjunction with his claim.  See 38 C.F.R. § 3.655 (2015) (indicating that the consequences for failure to report for a VA examination without good cause may include denial of the claim). 

Having scheduled the above-referenced examinations for the Veteran, obtaining additional service personnel and VA treatment records, and receiving a negative response regarding records from SSA, the directives of the Board's October 2013 remand have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  38 C.F.R. § 3.159(c).

II.  Legal Criteria & Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

In cases where the disease or injury at issue is not "noted" on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted. First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service. Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id.   The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner.
In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ["a legal concept determining whether testimony may be heard and considered"] and credibility ["a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"]).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has indicated that his ADD/ADHD was present during service.  See April 2009 VA examination report.  In the alternative, the Veteran contends that he now suffers from depression due to the inability perform tasks and pain related to his service-connected conditions.  See December 2008 statement in support of claim and informal claim. 

The Veteran's service treatment records, including a September 1994 entrance report of medical examination, are negative for any complaints, treatment, or diagnoses related to a psychiatric disorder.  On the September 1994 entrance report of medical history, the Veteran specifically denied ever having depression or excessive worry, or nervous trouble of any sort.  

The Veteran's service personnel records, include General Counseling Forms, dated in March 1997, show that the Veteran received counseling regarding his boots and uniform not being up to standards and disobeying a lawful order.  An April 1997 mental status examination was negative for any complaints, treatment, or diagnoses of a psychiatric disorder.  At the time of the examination, no abnormalities were identified with regard to the Veteran's behavior, level of alertness and orientation, mood or affect, thinking process, thought content, and memory.  However, in June 1997, the Veteran's commanding officer recommended that the Veteran be separated under the provisions of AR 635-200, Chapter 5-14, for Personality Disorder in June 1997.  

Post service VA treatment records reflect that the Veteran was diagnosed with depression in August 2001.  An active problem list printed out in June 2007 also included a diagnosis of attention deficit disorder (ADD) of childhood without mention of hyperactivity.  A December 2008 Mental Health Consult showed that the Veteran was being evaluated for attention deficit and hyperactivity disorder (ADHD) and continued depressive symptoms.  The Veteran reported a long history of ADHD that dated back to childhood.  He stated that he took medication, Ritalin, for ADHD through 5th grade and again while he was in the military.  After the mental status examination, he was diagnosed with major depressive disorder, adult ADHD with childhood onset, and anxiety disorder with obsessive compulsive disorder (OCD) traits.  In March 2009, the Veteran indicated that he felt depressed due to limitations that result related to his pain issues.  

The Veteran was afforded a VA examination in April 2009.  The examiner noted the Veteran's reports of being treated for ADHD as a child as well as during military service.  The Veteran described some difficulty with friction with supervisors during this time.  The Veteran described current difficulty with concentration and focus, easy distractibility, impulsivity and hyperactivity.  He reported that he had difficulty with keeping jobs and the examiner noted that it did appear that that his difficulty with the above symptoms has been a major contributor to his changing jobs frequently.  The examiner noted that the Veteran appears to have suffered from life-long ADHD that caused him some difficulty with functioning in the workplace.  The examiner gave a current diagnosis of ADD.  The examiner found that the Veteran did not appear to have symptoms of depression serious enough to warrant a psychiatric diagnosis, but he did describe symptoms of frustration and discouragement at his service-connected physical difficulties.  The examiner acknowledged that the Veteran described some obsessive compulsive symptoms, but found that these did not appear to be of the level of severity to warrant a diagnosis of OCD.  In an addendum opinion upon review of the C file, the examiner stated that his opinion was unchanged even though there was indication of diagnoses for major depression and anxiety disorder in recent outpatient treatment records.  

In an effort to determine the nature and etiology of the Veteran's current psychiatric disabilities, the Veteran was scheduled for additional VA examinations in June 2012, January 2014, February 2014, and April 2014.  

The Board notes that the adjudication of this issue has been made significantly more difficult by the Veteran's failure to report for VA examinations scheduled in June 2012 and January, February, and April 2014.  According to 38 C.F.R. § 3.655, in an original compensation claim, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  The VA examinations may have provided evidence to support the Veteran's claim, but due to his failure to report, the claim must be adjudicated based on the available evidence of record.

On review of the available evidence of record, on the September 1994 entrance report of medical examination, the service examiner found that the Veteran did not have any psychiatric abnormalities.  Likewise, the Veteran himself denied experiencing various psychiatric symptoms on the accompanying report of medical history.  Although the post service treatment records suggest that the Veteran experienced ADD/ADHD symptomatology in childhood, the record of evidence does not contain clear and unmistakable evidence indicating that the disorder preexisted service.  Therefore, the evidence is insufficient to rebut the presumption of soundness and the Veteran is considered to have had no preexisting psychiatric disorders at the time of entry into service. 

As the Board must consider that the Veteran was sound at the time of his entrance into service, service connection for ADD/ADHD as well as any other acquired psychiatric disorder, including depression, MDD, and anxiety disorder with OCD traits may be granted if the record indicates that the disorder is related to service or any incident of service.  

The Board finds that the limited evidence weighs against finding any nexus between the Veteran's variously diagnosed psychiatric disorders and service.  As previously mentioned, the service treatment records contain no notation indicating treatment or diagnosis for symptomatology during service.  Although service personnel records reflect that the Veteran was discharged for a personality disorder, an April 1997 mental status examination was negative for any complaints, treatment, or diagnoses of a psychiatric disorder.  Additionally, the Board notes that 38 C.F.R. § 3.303(c) proscribes that a personality disorder is not a disease or injury within the meaning of Veteran's benefits law.  See also 38 C.F.R. § 4.9 (2015).  A personality disorder, therefore, is not the type of disease for which VA compensation benefits (i.e., entitlement to service connection) may be awarded.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorder, is a valid regulation).  Thus, to the extent the Veteran may be seeking entitlement to service connection for a personality disorder, this component of the claim must be denied because of the absence of legal merit or the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Cacalda v. Brown, 9 Vet. App. 261, 265 (1996).  Also, post service treatment records and the April 2009 VA examination are completely devoid of any current diagnosis of personality disorder.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Although the Veteran has reported that he experienced symptoms of ADD/ADHD in service and was treated with Ritalin in service, such statements are inconsistent with the his service treatment and personnel records, which are devoid of any complaints or treatment for ADD/ADHD, including being prescribed Ritalin therein.  During his April 2009 VA examination, the Veteran described experiencing difficulty and friction with his supervisors in service; however, service personnel records suggest that the Veteran's problems and areas where counseling was necessary were considered in conjunction with the recommendation for separation due to a personality disorder.  

The earliest documentation of a current psychiatric disorder is in 2001, approximately four years after the Veteran was discharged from service, which is still a lengthy period, and tends to weigh against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

While the appellant is competent to testify as to his observations, statements as to a possible relationship between the current disorder and his service is an etiological question unlike statements as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  There is nothing in the record to suggest that the appellant has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of any currently diagnosed psychiatric disorder.  See 38 C.F.R. § 3.159(a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  In this circumstance, the Board gives more credence and weight to the medical reports rendered by medical experts as well as the contemporaneous service treatment records than to the appellant's lay assertions.

The evidence that is afforded the most probative weight shows that the Veteran does not have a current psychiatric disorder that manifested in service, the first post service year, or was otherwise related to service.  Thus, the Board finds that the preponderance of the evidence is against the claim on a direct basis.

The Veteran claims that he became depressed as a result of the pain and limitations from his service-connected conditions.  Based on the available evidence of record, the Board finds that service connection for a psychiatric disorder on a secondary basis is not warranted.  There is no competent evidence that any current psychiatric disorder is secondary to (either proximately due to or aggravated by) the service-connected disabilities.  As detailed above, the Veteran was scheduled for multiple VA examinations to help determine the etiology of his current psychiatric disabilities and to specifically assist in determining whether he had a current psychiatric disability that was proximately due to or aggravated by the service-connected disabilities.  In this regard, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Veteran failed to report to the scheduled VA examinations and there is no other competent opinion of record that addresses the etiology of the current psychiatric disability or purports to relate the depression, or other diagnoses psychiatric disability to any service-connected disability. 

The Veteran has suggested that the service-connected disabilities caused or aggravated his depression.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1377).  In this case, the causes of the Veteran's psychiatric disorders involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's psychiatric condition.  The Veteran is competent to relate symptoms or feelings of depression or any other psychiatric disorder that he experienced at any time, but he is not competent to opine on whether there is a link between any current psychiatric disorder and the service-connected disabilities because such conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of psychiatry, knowledge of the various risk factors and causes of psychiatric conditions, specific clinical testing for psychiatric conditions, and knowledge of likely date of onset and ranges of progression of psychiatric conditions that the Veteran is not shown to possess.  Such opinion would require not only knowledge of psychiatry, but also specialized knowledge regarding the interaction of the physical state within that (psychiatric) system.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

In this case, the theory of secondary service connection turns on the question of whether there exists a secondary relationship between a current psychiatric disorder and the service-connected disabilities.  Based on the evidence of record, the weight of the evidence demonstrates no relationship (causation or aggravation) between the Veteran's current psychiatric disorder and the service-connected disabilities.  

For the reasons above, the appeal of service connection for any current psychiatric disorder on a direct and secondary basis must be denied, and the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.309, 3.310.


ORDER

Service connection for a psychiatric condition to include depression, MDD, anxiety disorder with OCD traits, and ADD/ADHD, including as secondary to service-connected cervical sprain/strain, lumbosacral sprain/strain, and bilateral wrist tendonitis disabilities, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


